Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 1 of 8 PagelD 704

t

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA (TAMPA)

CASE NO.: 8:21-cv-00360-TPB-CPT

BURT WIAND.,
as Receiver for EquiAlt, LLC et al.,

Plaintiff,
V.
Erik Adamek, et al.

Defendant.

 

DALE TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES

Defendant Dale Tenhulzen (“Tenhulzen”), by himself pro se, files this Answer and

Affirmative Defenses to the Complaint (the “Complaint”) and states as follows:
General Denial

Tenhulzen denies all characterizations in headings in the Complaint, denies all allegations
contained in the Complaint not specifically admitted herein, and denies each and every claim

against Tenhulzen alleged in the Complaint .

Specific Responses
Introduction

1. Without knowledge as to f{1-8 and demand strict proof thereof.

1|PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES ~
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 2 of 8 PagelD 705

!

10.

IL.

12.

! t ! !

Jurisdiction and Venue
Without knowledge as to 49 and demand strict proof thereof.
Denied as to Tenhulzen; Without knowledge as to the remaining defendants referenced in
410 and demand strict proof thereof.
Without knowledge as to {{s1 1-116 and 118-134 as to the remining defendants and demand
strict proof thereof; Denied as to Tenhulzen ($117) .

Without knowledge as to §§135-136 and demand strict proof thereof.
Other Parties and Related Individuals

Without knowledge as to 4137-150 and demand strict proof thereof.

Facts Common to All Causes of Action

Without knowledge as to 9151-153 and demand strict proof thereof.

A. Insiders Operated the EquiAlt Entities as a Common Enterprise

Without knowledge as to 9154-158 and demand strict proof thereof.

B. The Insiders Operated the EquiAlt Entities as a Ponzi Scheme

Without knowledge as to 4159 and demand strict proof thereof.

Admit 160 as to Tenhulzen; without knowledge as to the remaining defendants and demand
strict proof thereof.

Without knowledge as to last two sentences of {161 and demand strict proof thereof;
otherwise admitted.

Admit 4162 as to Tenhulzen; except without knowledge as to words “fraudulently
marketed” and demand strict proof; without knowledge as to remaining defendants, and

demand strict proof thereof.

2)PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES _
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 3 of 8 PagelD 706

! ' t bs '

13. Without knowledge as to {163-164 and demand strict proof thereof.

14. Admit 7165 as to Tenhulzen; without knowledge as to 9165 as for remining defendants, and
demand strict proof thereof.

15. Without knowledge as to 4166, and demand strict proof thereof.

16. Without knowledge as to [167-191 and demand strict proof thereof.
C. Transfer to the Defendants

17. Denies the first sentence of 9192; without knowledge as to the remaining Defendants and
the balance of the allegations and demands strict proof thereof.

18. Without knowledge as to {4193-197, and demand strict proof thereof.
Count I

19. In response to $198 Tenhulzen re-alleges each and every response to the allegations
contained in {1-197

20. Without knowledge as to {199 and denies the allegation that the Receiver is entitled to the
repayment of the amounts in question, and demand strict proof thereof.

21. Denied §{/200-206 as to Tenhulzen.

WHEREFORE, the Defendant Tenhulzen respectfully requests that Count I of the
Complaint be dismissed with prejudice and for such further relief as the Court deems just and

proper.

Count II
22.In response to §207 Tenhulzen re-alleges each and every response to the allegations
contained in §J1-197

23. Without knowledge as to 208 and demand strict proof thereof.

3[PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 4 of 8 PagelD 707

t ! ! i>

24. Denied 9209-213 as to Tenhulzen

WHEREFORE, the Defendant Tenhulzen respectfully requests that Count II of the
Complaint be dismissed with prejudice and for such further relief as the Court deems just and

proper.
AFFIRMATIVE DEFENSES

1. For a First Affirmative defense, Tenhulzen would state that the venue for this action is
improper pursuant 28 USC § 1391 (b) and should be transferred to Wyoming, the place of
Defendant’s residence, pursuant to 28 USC § 1391(b) or in the alternative 28 USC §1404.

2. For a Second Affirmative defense, Tenhulzen would state that Exhibit A attached to the
Complaint demonstrates that the applicable four-year statute of limitation or within 1 year
after the transfer or obligation was or could reasonably have been discovered by the
claimant has expired pursuant to Fla. Stat 726.110 and the Fraudulent Transfer in Count I
claims should be dismissed. The Receiver has raised no facts which support the tolling of
the Fla. Stat 726.110.

3. For a Third Affirmative Defense, Tenhulzen would state that the applicable four-year
statute of limitations pursuant to Fla. Stat. 95.11 to claims asserted in this Complaint have
expired.

4. For a Fourth Affirmative Defense, Tenhulzen would state that Laches bars the equitable
claim for Count II of the Complaint, Unjust Enrichment, in that the delay in filing this
claim is unreasonable and the delay has prejudiced the Defendant.

5. For a Fifth Affirmative Defense, Tenhulzen would state that the Doctrine of Waiver

forecloses the Receiver’s claims. The Receiver has alleged that the Receivership Entities

4|PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES |
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 5 of 8 PagelD 708

8.

I> t '

were merely sham entities and the alter egos of the Insiders. As such, the Receivership
Entities had knowledge of the alleged misconduct allegedly perpetrated by the
Receivership Entities and their Insiders and therefore have waived any rights to assert

damages arising out of such conduct.

For a Sixth Affirmative Defense, Tenhulzen would state that the Doctrine of Estoppel
forecloses the Receiver’s claims as the EquiAlt entities were the parties at fault and misled
the Defendant into making illegal investments. The Receiver has alleged that the
Receivership Entities allegedly were the sham entities and alter-egos of the Insiders alleged
to have perpetrated the alleged misconduct that is the subject of this action. The Receiver
therefore is estopped from recovering for the conduct of the Receivership Entities and those
persons. Accordingly, under basic principles of equitable estoppel, the Receiver is barred
from pursuing claims against Tenhulzen on the theory that the Receivership Entities
maintained a separate existence from the Insiders or other wrongdoers.

For a Seventh Affirmative Defense, Tenhulzen would state the Receivership Entities are
barred by the doctrine of in pari delicto. See O'Halloran v. First Union Nat'l Bank of
Fla., 350 F.3d 1197, 1204 (11™ Cir.2003) and any alleged damages set forth in Plaintiff's
Complaint were partially or totally caused by the negligent or intentional acts or omissions
on the part of EquiAlt’s principal Insiders, including Barry Rybicki and Brian Davison,
who are non-parties to this lawsuit. Each Receivership Entity was controlled by the alleged
fraudsters, and each Receivership Entity lacked honest members of their boards of directors
and/or innocent stockholders.

For an Eighth Affirmative Defense, these non-parties are at fault and responsible for

Plaintiff's alleged damages. See Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993); Nash v.

5|PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 6 of 8 PagelD 709

t ! ! ! I

Wells Fargo Guard Services, Inc., 678 So. 2d 1262 (Fla. 1996). See also Freeman v. Dean
Witter Reynolds, Inc., 865 So.2d 543, 551 (Fla. 2d DCA 2003) (finding that in pari delicto
barred a receiver's claims when the corporation was created by the wrongdoer to “dupe the
customers’’).

9. Fora Ninth Affirmative Defense, Tenhulzen would state the Receiver lacks standing as the
Complaint’s claims arising under state law may only be brought by the EquiAlt investors.
FUFTA, for example, provides recovery only for creditors. See Friedman v. Heart Institute
of Port St. Lucie, 863 So.2d 189, 192 (Fla.2003). A Receiver has no standing to represent
the creditors and investors in their individual claims.” Miller v. Harding, 248 F.3d 1127
(1st Cir.2000), 2000 WL 1792990.

10. For a Tenth Affirmative Defense, the Receiver’s claim is barred by the alter ego doctrine.
The Receiver is authorized to assert claims only on behalf of the Receivership Entities,
which may not recover for alleged fraudulent transactions if they are the alter ego of the
alleged fraudster and, therefore, authorized the alleged fraudulent transactions. Based on
the facts alleged in the Complaint regarding the level of direction and control by the
Insiders over the Receivership Entities, and that the Receivership Entities acted as a
common enterprise in carrying out the alleged fraud, the Receivership Entities were merely
the alter egos of the Insiders and cannot seek recovery for transactions they authorized.
For example, the Receiver essentially alleges in the Complaint that, in reality, all entities
operated for personal benefit or profit of the Insiders and were essentially engaged in a
Ponzi Scheme.” Complaint 154-191. The wrongful acts of the Insiders cannot be

separated from the Receivership Entities for the purposes of the Receiver’s claim.

6|PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 7 of 8 PagelD 710

11. For an Eleventh Affirmative Defense, Receiver’s claim is barred by the doctrine of unclean
hands. The Receiver has represented in his filings that the Receivership Entities are merely
sham entities and alter egos of the Insiders and, thus, perpetrators of the wrongful acts
giving rise to their claims. Because the Receivership purports to stands in the shoes of
the Receivership Entities, the Receiver’s claim is barred just as the Receivership Entities’
claims would be barred by the equitable doctrine of unclean hands.

12. For a Twelfth Affirmative Defense, Receiver’s FUFTA claim against Tenhulzen is barred
because any transfers Tenhulzen received were for value and in good faith without
knowledge of any alleged wrongful or illegal conduct concerning the accounts at issue.
Tenhulzen did not control any of the funds received by the Receivership Entities, nor did
it have any knowledge that any of the funds were transferred for allegedly improper
purposes. Furthermore, value was provided for those transfers to the extent the funds in
the Receivership Entities’ accounts were used for the stated purposes of the Receivership
Entities.

13. For a Thirteenth Affirmative Defense, the Receiver’s claim against Tenhulzen is barred to
the extent that any damages suffered by the Receivership Entities resulted from
intervening, superseding causes. Any damages the Receivership Entities allegedly suffered
resulted from the acts or omissions of third parties not under Tenhulzen’s control or
direction, including, but not limited to, the Receivership Entities, and any officers,
directors, employees, or agents of the Receivership Entities. Accordingly, the Receivership
Entities suffered damage as a result of their own actions, including the action of their own
officers, directors, employees and agents. Therefore, Tenhulzen cannot be liable for any

such actions.

7|PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES _
Case 8:21-cv-00360-TPB-CPT Document 139 Filed 05/25/21 Page 8 of 8 PagelD 711

' ' Le

14. For a Fourteenth Affirmative Defense, Tenhulzen is entitled to a set-off on damages to the
extent that the Receiver and/or any consumer and/or any creditor of the Receivership

Entities receives any recovery from any other source or third-party.

Dated: May 25,2021 Respectfully submitted,

 

1108 14th St #165

Cody, Wyoming 82124
e-mail: Dale@LiveWealthyInstitute.com

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail to: Jared J. Perez, Esq., Attorney for Receiver, Guerra King, P.A., 5505 W.
Gray Street, Tampa, FL 33609 (jperez@guerraking.com), Robert Max McKinley,Esq.,
mmckinley@guerraking.com; Katherine C. Donlon, Esq. kdonlon@guerraking.com; this 25" day
of May, 2021.

 

Dale Tenhulzen, pro se

1108 14th St #165

Cody, Wyoming 82124

e-mail: Dale@Live WealthyInstitute.com

 

8)PageTENHULZEN ANSWER AND AFFIRMATIVE DEFENSES
